Title: To James Madison from George Luckey, 10 August 1809
From: Luckey, George
To: Madison, James


Dear SirHarford, August 10th. 1809.
I received Yours in reply to What I had Written, And was much pleased that You took time Amidst Your Almost innumerable labours and attentions in public business to Write At all in the Way of correspondence.
Early Acquaintance & obligations with some people are not soon forgotten. Since I seen You I have travelled much, & thro several States, & in review in my mind often traversed the plains of Louisa, the groves and beautiful prospects of Orange, and in imagination seen the people there. Honour, truth politeness and friendship were the leading features of the Virginian character of those with whom I was conversant. En Virginia dat quartam said the British formerly concerning the revenue of her colonies, but much more may we say so now with respect to the Amor patriæ which abounds there the first of all human Virtues.
What You wrote on the important subject touching the lives and safety of many of our citizens by duelling At this time When false honour and spurious courage Wish to shew themselves I think is Just and proper: Duelling has prevailed and the evil thereby to society is great. Yet What can be done? If a man Will be felo de se no law can hinder him, and duelling is similar. When I wrote to You our political sky seemed to become more serene; but to our grief it is again soon overcast; I had lively hopes then that Your exalted & useful station would be comfortable to Yourself & that the United States would be free from embarrassments, but clouds and darkness Are round about it. Yet the ruler of all Worlds Who presides over all will deal out Just & faithful retribution to nations & individuals & more especially Will display his mercy & Justice to nations in this World As time bounds national existance; The most high who inspired our citizens to oppose tyranny, strenuously & successfully & to contend gloriously for our emansipation—He Who fought our battles, & by power & signs & Wonderful Works gave us liberty & has hitherto maintained it We trust Will maintain it to the latest Ages. It is good logic in divinity to Argue from past experiences of divine goodness to greater & better things in store unless piety & Virtue Are Wanting. It Was said by an eminent saint mentioned in scripture, “The Lord who delivered me from the lion & the bear Will Also save me from this philistine.” Support, encouragement & Assistance should be afforded to those in high & responsable stations; by governors, Assemblys, clergymen & all other citizens When suitable; for the good of the States. Clerical influence for the Wellfare of the United States ought not to be Wanting, & such must be exceedingly criminal & impolitic Who do not exert themselves in their place & station to promote & maintain the honour & dignity of our divine & happifying government, its officers & laws; to communicate advice As far As they can in great emergencies, to be industrious in fervent prayers for those in Authority for Whom first of all We are commanded to make Supplications, especially for the President of the United States that he may be directed in his important & difficult station, for his wisdom, Ability & faithfulness, is for the benefit of all; & we know our country includes a dominion the most extended; enlightened & the only unshakled Among all the empires in the World. With esteem & regard Dear Sir Yours affectionately
George Luckey
